Opinion by

Chrjstiancy, J.
Issue being joined in the Justice’s Court, in an action of assumpsit, a question as to the proper service of the summons, cannot afterwards be raised.
A witness testifying in the Circuit as to what another witness, since deceased, had testified on the trial before the Justice may, if lie is unable to state the precise language of the deceased witness, state the substance of his testimony.
A note has no legal existence until its delivery.
Accordingly where the payee in a negotiable note took the same from the table without the consent of the maker, before the conclusion of the agreement concerning the obligation to be. created by the note, and negotiated it before due, Held that the note had no legal existence, and its transfer to a bona fide purchaser could not make it valid.